DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “video image input unit...”, “video image information input unit...”, “setting information generation unit...”, “reaction video generation unit...”, “reproduction request reception unit...”, “first video image reproduction unit...”, “second video image reproduction unit...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “...for reproducing...” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. For instance, paragraph 9 of the original specification dated 11/23/2020 recites “...video image input unit that inputs a first video image for producing a reaction video, a video image information input unit that inputs video image information including an Internet address of a second video image intended to be inserted into the first video image with respect to at least one the second video image, a setting information generation unit that generates setting information including coordinates of an area in which the second video image is to be inserted and reproduced at a predetermined position in the first video image and information on a reproduction start time and a reproduction end time of the second video image, and a reaction video generation unit that generates a reaction video by combining the first video image, the video image information, and the setting information.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 6,321,024 B1)(hereinafter Fujita), and further in view of Lewis et al. (US 9,253,551 B1)(hereinafter Lewis), and further in view of KIM et al. (US 2014/0022329 A1)(hereinafter KIM).
Re claim 1, Fujita discloses a multi-window viewing system comprising: an editor for a reaction video (see col. 7 lines 53-55 for an editor for a reaction video (i.e. video image editing system as shown in fig. 2)); and a player for reproducing the reaction video generated from the editor, wherein the editor includes a video image input unit that inputs a first video image for producing a reaction video (see col. 7 lines 53-55, col. 8 lines 55-65 for a player (i.e. video image playing apparatus 110 as shown in fig. 2) for reproducing the reaction video generated from the editor (i.e. video image editing system as shown in fig. 2), wherein the editor (i.e. video image editing system as shown in fig. 2) includes a video image input unit (i.e. video image input apparatus 103 as shown in fig. 2) that inputs a first video image for producing a reaction video), and information on a reproduction start time and a reproduction end time of the second video image (see col. 8 lines 24-31 for information on a reproduction start time and a reproduction end time of the second video image (i.e. frame numbers (time codes) are sequentially allocated to the respective frames of the video images handled by the video image playing apparatus 110 from a head image of these video images as described in fig. 2 col. 8 lines 21-24). Also, see figs. 2-3 col. 10 lines 4-16), and a reaction video generation unit that generates a reaction video by combining the first video image (see col. 23 lines 4-8 to lines 16-46 for a reaction video generation unit (i.e. video image processing apparatus 104 as shown in fig. 2) that generates a reaction video by combining the first video image (i.e. typical images are automatically combined as described in col. 23 lines 47-52 fig. 12))
Fujita fails to explicitly teach a video image information input unit that inputs video image information including an Internet address of a second video image intended to be inserted into the first video image with respect to at least one the second video image, the video image information. However, the reference of Lewis explicitly teaches a video image information input unit that inputs video image information including an Internet address of a second video image intended to be inserted into the first video image with respect to at least one the second video image, the video image information (see col. 8 lines 64-67 for a video image information input unit (i.e. user device 111 as shown in fig. 1) that inputs video image information including an Internet address of a second video image intended to be inserted into the first video image with respect to at least one the second video image, the video image information (i.e. identifying information of a video can include Uniform Resource Locator (URL), Internet protocol (IP) address). It should be noted that Fujita discloses in fig. 2 col. 8 lines 55-65 the first video image)
Therefore, taking the combined teachings of Fujita and Lewis as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (an Internet address) into the system of Fujita as taught by Lewis.
One will be motivated to incorporate the above feature into the system of Fujita as taught by Lewis for the benefit of having an application being executed by user device 111 that can receive a request to present a video that is stored locally by user 
Furthermore, Fujita fails to explicitly teach a setting information generation unit that generates setting information including coordinates of an area in which the second video image is to be inserted and reproduced at a predetermined position in the first video image, and the setting information. However, the reference of KIM explicitly teaches a setting information generation unit that generates setting information including coordinates of an area in which the second video image is to be inserted and reproduced at a predetermined position in the first video image, and the setting information (see figs. 2-3 ¶ 122 for setting information generation unit (i.e. device 200 as shown in fig. 1) that generates setting information including coordinates of an area in which the second video image is to be inserted and reproduced at a predetermined position in the first video image, and the setting information (i.e. generate a coordinate value indicating a position of the selected area of interest from among coordinates of the entire first video image as described in fig. 1 paragraph 119)
Therefore, taking the combined teachings of Fujita and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (setting information) into the system of Fujita as taught by KIM.

Re claim 2, the combination of Fujita, Lewis and KIM as discussed above in claim 1 discloses all the claim limitations with additional claimed feature taught by Fujita wherein the first video image is a video image in which a reaction video producer who reacts to a specific content is recorded (see col. 9 lines 11-19, col. 10 lines 4-16 for the first video image is a video image (i.e. plurality of video images as shown in fig. 1) in which a reaction video producer (i.e. user) who reacts to a specific content is recorded. It should be noted that the user reacts to the plurality of video images as shown in fig. 1); and the second video image is a video image of the specific content to which the reaction video producer has reacted (see col. 9 lines 11-19, col. 10 lines 4-16 for the second video image is a video image (i.e. plurality of video images as shown in fig. 1) of the specific content to which the reaction video producer (i.e. user) has reacted. It should be noted that the user reacts to the plurality of video images as shown in fig. 1)
Re claim 3, the combination of Fujita, Lewis and KIM as discussed above in claim 1 discloses all the claimed limitations but fails to explicitly teach wherein the (see figs. 2-3 ¶s 116, 122, 134 for the setting information generation unit (i.e. device 200 as shown in fig. 1), when generating the setting information (i.e. generate a coordinate value indicating a position of the selected area of interest from among coordinates of the entire first video image as described in fig. 1 paragraph 119), sets an area in which the second video image is to be inserted and reproduced relatively smaller than that of the first video image, but, if a video image size of the first video image is adjusted (i.e. the first device 100 may modify a size of an area of interest corresponding to a second video image or an image quality of the second video image as described in figs. 1-2 paragraph 138), generates the setting information so that a size of an area in which the second video image is to be reproduced is also enlarged or reduced in response thereto (i.e. the first device 100 may modify a size of an area of interest corresponding to a second video image or an image quality of the second video image as described in figs. 1-2 paragraph 138))
Therefore, taking the combined teachings of Fujita, Lewis and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (setting information) into the system of Fujita as taught by KIM.
Per claim 3, Fujita and KIM are combined for the same motivation as set forth in claim 1 above.
Re claim 5, the combination of Fujita, Lewis and KIM as discussed above in claim 1 discloses all the claim limitations with additional claimed feature taught by Fujita wherein the reaction video generation unit, when generating the reaction video, generates the reaction video in a form of a video image file or data packet (see fig. 4 col. 13 lines 31-35 to 53-63 for the reaction video generation unit (i.e. video image processing apparatus 104 as shown in fig. 2), when generating the reaction video, generates the reaction video in a form of a video image file or data packet (i.e. video image file as described in col. 23 line 30 fig. 3))
Re claim 6, the combination of Fujita, Lewis and KIM as discussed above in claim 1 discloses all the claim limitations with additional claimed feature taught by Fujita wherein the reaction video generation unit, when generating the reaction video (see figs. 3-4 col. 13 lines 30-35 to 53-63 for the reaction video generation unit (i.e. video image processing apparatus 104 as shown in fig. 2), when generating the reaction video)
Fujita fails to explicitly teach generates the reaction video in a form of an information storing image including a quick response code (QR code). However, the (see col. 13 lines 54-61 for generates the reaction video in a form of an information storing image including a quick response code (QR code) (i.e. video information area 730 can include any suitable user interface elements for presenting a barcode (e.g., a QR code) associated with the source of the video as described in col. 13 lines 56-61))
Therefore, taking the combined teachings of Fujita, Lewis and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a quick response code (QR code)) into the system of Fujita as taught by Lewis.
One will be motivated to incorporate the above feature into the system of Fujita as taught by Lewis for the benefit of having video information area 730 that can present any suitable information relating to the video presented in video display area 710, for example, video information area 730 can include any suitable user interface elements for presenting a barcode (e.g., a QR code) associated with the source of the video in order to have a user friendly interaction (see fig. 7 col. 13 lines 54-61)
Re claim 7, the combination of Fujita, Lewis and KIM as discussed above in claim 1 discloses all the claimed limitations but fails to explicitly teach wherein the setting information generation unit, when there are a plurality of second video images intended to be inserted into the first video image, generates the setting information for each second video image. However, the reference of KIM explicitly teaches wherein the setting information generation unit, when there are a plurality of second video images intended to be inserted into the first video image, generates the setting information for (see figs. 2-3 ¶s 101, 122 for the setting information generation unit (i.e. device 200 as shown in fig. 1), when there are a plurality of second video images intended to be inserted into the first video image, generates the setting information for each second video image (i.e. generate a coordinate value indicating a position of the selected area of interest from among coordinates of the entire first video image as described in fig. 1 paragraph 119)
Therefore, taking the combined teachings of Fujita, Lewis and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (setting information) into the system of Fujita as taught by KIM.
Per claim 7, Fujita and KIM are combined for the same motivation as set forth in claim 1 above.
Re claim 12, Fujita discloses a method for producing a reaction video using a multi-window viewing system, comprising: (1) receiving, by the multi-window viewing system, a first video image for producing a reaction video (see col. 8 lines 15-17 for receiving, by the multi-window viewing system (i.e. video image processing apparatus 104 as shown in figs. 2-3 col. 11 lines 30-60), a first video image for producing a reaction video (i.e. video image processing apparatus 104 processes the signals with respect to each of the received frames to thereby control the video image playing apparatus 110)); by the multi-window viewing system (i.e. video image processing apparatus 104 as shown in figs. 2-3 col. 11 lines 30-60); by the multi-window viewing system (i.e. video image processing apparatus 104 as shown in figs. 2-3 col. 11 lines 30-60); and information on a reproduction start time and a reproduction end time of the second video image (see col. 8 lines 24-31 for information on a reproduction start time and a reproduction end time of the second video image (i.e. frame numbers (time codes) are sequentially allocated to the respective frames of the video images handled by the video image playing apparatus 110 from a head image of these video images as described in fig. 2 col. 8 lines 21-24). Also, see figs. 2-3 col. 10 lines 4-16); and (4) generating, by the multi-window viewing system, a reaction video by combining the first video image (see col. 23 lines 4-8 to lines 16-46 for generating, by the multi-window viewing system (i.e. video image processing apparatus 104 as shown in figs. 2-3 col. 11 lines 30-60), a reaction video by combining the first video image (i.e. typical images are automatically combined as described in col. 23 lines 47-52 fig. 12))
Fujita fails to explicitly teach (2) receiving, video image information including an Internet address of a second video image intended to be inserted into the first video image with respect to at least one the second video image, the video image information. However, the reference of Lewis explicitly teaches (2) receiving, video image information including an Internet address of a second video image intended to be inserted into the first video image with respect to at least one the second video image, the video image information (see col. 8 lines 64-67 for receiving, video image information including an Internet address of a second video image intended to be inserted into the first video image with respect to at least one the second video image, the video image information (i.e. identifying information of a video can include Uniform Resource Locator (URL), Internet protocol (IP) address). It should be noted that Fujita discloses in fig. 2 col. 8 lines 55-65 the first video image)
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (an Internet address) into the system of Fujita as taught by Lewis.
One will be motivated to incorporate the above feature into the system of Fujita as taught by Lewis for the benefit of having an application being executed by user device 111 that can receive a request to present a video that is stored locally by user device 111, wherein the request can be associated with identifying information of the video that is to be presented, wherein the identifying information of a video can include Uniform Resource Locator (URL), Internet protocol (IP) address in order to ease the processing time when requesting identifying information of a video (see col. 8 lines 51-55 to lines 64-67)
Furthermore, Fujita fails to explicitly teach (3) generating, setting information including coordinates of an area in which the second video image is to be inserted and reproduced at a predetermined position in the first video image, and the setting information. However, the reference of KIM explicitly teaches (3) generating, setting information including coordinates of an area in which the second video image is to be inserted and reproduced at a predetermined position in the first video image, and the setting information (see figs. 2-3 ¶ 122 for generating, setting information including coordinates of an area in which the second video image is to be inserted and reproduced at a predetermined position in the first video image, and the setting information (i.e. generate a coordinate value indicating a position of the selected area of interest from among coordinates of the entire first video image as described in fig. 1 paragraph 119)
Therefore, taking the combined teachings of Fujita and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (setting information) into the system of Fujita as taught by KIM.
One will be motivated to incorporate the above feature into the system of Fujita as taught by KIM for the benefit of having a second device 200 that may generate coordinate information of the selected area of interest, wherein the second device 200 may generate a coordinate value indicating a position of the selected area of interest from among coordinates of the entire first video image, and also, the second device 200 may generate a coordinate value indicating a position of a touch input point from the entire first video image in order to improve efficiency when generating coordinate information of the selected area of interest of the video image (see figs. 1-2 ¶ 119)
Re claim 13, the combination of Fujita, Lewis and KIM as discussed above in claim 2 discloses all the claimed limitations of claim 13.
Re claim 14, the combination of Fujita, Lewis and KIM as discussed above in claim 12 discloses all the claim limitations with additional claimed feature taught by Fujita wherein, in the step (4), the multi-window viewing system, when generating the reaction video, generates the reaction video in a form of a video image file or data packet (see fig. 4 col. 13 lines 31-35 to 53-63 for in the step (4), the multi-window viewing system (i.e. video image processing apparatus 104 as shown in figs. 2-3 col. 11 lines 30-60), when generating the reaction video, generates the reaction video in a form of a video image file or data packet (i.e. video image file as described in col. 23 line 30 fig. 3))
Re claim 15, the combination of Fujita, Lewis and KIM as discussed above in claim 12 discloses all the claim limitations with additional claimed feature taught by Fujita wherein, in the step (4), the multi-window viewing system, when generating the reaction video (see figs. 3-4 col. 13 lines 30-35 to 53-63 for in the step (4), the multi-window viewing system (i.e. video image processing apparatus 104 as shown in figs. 2-3 col. 11 lines 30-60), when generating the reaction video)
Fujita fails to explicitly teach generates the reaction video in a form of an information storing image including a quick response code (QR code). However, the reference of Lewis explicitly teaches generates the reaction video in a form of an information storing image including a quick response code (QR code) (see col. 13 lines 54-61 for generates the reaction video in a form of an information storing image including a quick response code (QR code) (i.e. video information area 730 can include any suitable user interface elements for presenting a barcode (e.g., a QR code) associated with the source of the video as described in col. 13 lines 56-61))
Therefore, taking the combined teachings of Fujita, Lewis and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a quick response code (QR code)) into the system of Fujita as taught by Lewis.
One will be motivated to incorporate the above feature into the system of Fujita as taught by Lewis for the benefit of having video information area 730 that can present 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 6,321,024 B1)(hereinafter Fujita) as applied to claims 1-3, 5-7 and 12-15 above, and further in view of Lewis et al. (US 9,253,551 B1)(hereinafter Lewis), and further in view of KIM et al. (US 2014/0022329 A1)(hereinafter KIM), and further in view of Herz (US 8,009,962 B1)(hereinafter Herz).
Re claim 4, the combination of Fujita, Lewis and KIM as discussed above in claim 1 discloses all the claimed limitations but fails to explicitly teach wherein the setting information generation unit, when generating the setting information. However, the reference of KIM explicitly teaches wherein the setting information generation unit, when generating the setting information, and generates the setting information (see figs. 2-3 ¶ 122 for the setting information generation unit (i.e. device 200 as shown in fig. 1) when generating the setting information, and generates the setting information (i.e. generate a coordinate value indicating a position of the selected area of interest from among coordinates of the entire first video image as described in fig. 1 paragraph 119))
Therefore, taking the combined teachings of Fujita, Lewis and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (setting information) into the system of Fujita as taught by KIM.

Furthermore, Fujita fails to explicitly teach sets information on volume, tone, and brightness of the first video image and the second video image, respectively, so that each of the set information is individually adjusted through the player. However, the reference of Herz explicitly teaches sets information on volume, tone, and brightness of the first video image and the second video image, respectively, so that each of the set information is individually adjusted through the player (see fig. 1 col. 2 lines 64-67, col. 3 lines 1-36 for sets information on volume, tone, and brightness of the first video image and the second video image (i.e. volume setting, tone setting, and brightness as described in col. 3 lines 34-36), respectively, so that each of the set information is individually adjusted through the player)
Therefore, taking the combined teachings of Fujita, Lewis, KIM and Herz as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (volume, tone, and brightness) into the system of Fujita as taught by Herz.
One will be motivated to incorporate the above feature into the system of Fujita as taught by Herz for the benefit of having a preferences module 116 that is configured to coordinate user specifications of presentation settings with various portions of the audio/video program, wherein while viewing a particular portion of the audio/video program during an initial playback session, a user may wish to specify a presentation setting for a portion of the audio/video program, wherein the presentation setting can 
Re claim 11, the combination of Fujita, Lewis and KIM as discussed above in claim 6 discloses all the claim limitations with additional claimed feature taught by Fujita wherein the first video image reproduction unit, when reproducing the reaction video (see figs. 3-4 col. 13 lines 30-35 to 53-63 for the first video image reproduction unit (i.e. video image processing apparatus 104 as shown in fig. 2), when reproducing the reaction video)
Fujita fails to explicitly teach adjusts the volume, tone, and brightness of the first video image according to a user input; and the second video image reproduction unit, when reproducing the reaction video, adjusts the volume, tone, and brightness of the second video image according to the user input. However, the reference of Herz explicitly teaches adjusts the volume, tone, and brightness of the first video image according to a user input (see fig. 1 col. 2 lines 64-67, col. 3 lines 1-36 for adjusts the volume, tone, and brightness (i.e. volume setting, tone setting, and brightness as described in col. 3 lines 34-36) of the first video image according to a user input); and the second video image reproduction unit, when reproducing the reaction video, adjusts the volume, tone, and brightness of the second video image according to the user input (see fig. 1 col. 2 lines 64-67, col. 3 lines 1-36 for the second video image reproduction unit (i.e. computer 102 and/or playback devices 120 as shown in fig. 1), when reproducing the reaction video, adjusts the volume, tone, and brightness (i.e. volume setting, tone setting, and brightness as described in col. 3 lines 34-36) of the second video image according to the user input)
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (volume, tone, and brightness) into the system of Fujita as taught by Herz.
Per claim 11, Fujita, Lewis, KIM and Herz are combined for the same motivation as set forth in claim 4 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 6,321,024 B1)(hereinafter Fujita) as applied to claims 1-3, 5-7 and 12-15 above, and further in view of Lewis et al. (US 9,253,551 B1)(hereinafter Lewis), and further in view of KIM et al. (US 2014/0022329 A1)(hereinafter KIM), and further in view of Takada (US 2015/0172594 A1)(hereinafter Takada).
Re claim 10, the combination of Fujita, Lewis and KIM as discussed above in claim 7 discloses all the claimed limitations but fails to explicitly teach wherein the second video image reproduction unit, when the size of the first window in which the first video image is reproduced is adjusted, enlarges or reduces the size of the second window in which the second video image is reproduced accordingly. However, the reference of Takada explicitly teaches wherein the second video image reproduction unit, when the size of the first window in which the first video image is reproduced is adjusted, enlarges or reduces the size of the second window in which the second video image is reproduced accordingly (see fig. 4 ¶ 29-30 for the second video image reproduction unit (i.e. video recording and reproduction unit 17 as shown in fig. 3), when the size of the first window in which the first video image is reproduced is adjusted, enlarges or reduces the size of the second window in which the second video image is reproduced accordingly (i.e. reduces the size of the screen according to the number of displays to be used for multi-display as described in fig. 3 paragraph 28))
Therefore, taking the combined teachings of Fujita, Lewis, KIM and Takada as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (size of the window) into the system of Fujita as taught by Takada.
One will be motivated to incorporate the above feature into the system of Fujita as taught by Takada for the benefit of having a video recording and reproduction unit 17 that receives a video signal to be displayed on the liquid crystal panel 12 from the video processing unit 11 via the control unit 15, and records the video signal, and at this time, the video recording and reproduction unit 17 reduces the size of the screen according to the number of displays to be used for multi-display, and records the position information relating to the arrangement positions of the respective display devices in multi-display, and the time code for synchronizing the respective displays in order to improve efficiency when reducing the size of the screen according to the number of displays to be used for multi-display (see fig. 3 ¶ 28)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/5/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484